COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Esseabasi Samuel Williams v. The State of Texas

Appellate case number:      01-15-00736-CR

Trial court case number:    1455285

Trial court:                263rd District Court of Harris County

        On September 10, 2015, the Court granted the letter-motion to supplement the
record by filed by the appellant, Esseabasi Samuel Williams. On November 10, 2015, a
supplemental clerk’s record with the trial court’s findings of fact and conclusions of law
was filed. On November 13, 2015, a compliant second supplemental clerk’s record was
filed with the trial court’s amended certification of appellant’s right of appeal and a
compliant abatement hearing record were filed in this Court. The amended certification
states that this is a plea-bargain case, but that matters were raised by written motion filed
and ruled upon before trial, and not rule withdrawn or waived, and that appellant has the
right of appeal. See TEX. R. APP. P. 25.2(a)(2)(A), (d). On November 17, 2015, a
reporter’s record for the pre-sentence investigation hearing/sentencing was filed.
Because the clerk’s record was filed on September 29, 2015, the record is complete.
       Accordingly, we REINSTATE this case on this Court’s active docket, and
appellant’s brief is ORDERED to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 2, 38.6(a)(2), (d). The State’s appellee’s brief, if any, is
ORDERED to be filed no later than 30 days from the filing of appellant’s brief. See id.
at 38.6(b).
       It is so ORDERED.

Judge’s signature: _/s/ Laura C. Higley
                                                Acting for the Court

Date: November 19, 2015